DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/9/2022 is acknowledged.
Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US PG Pub 2008/0023831, hereinafter Nishimura).
Regarding claim 1, figure 9 of Nishimura discloses a wire bond, comprising:
a first attachment ball (31a);
a first wire (42) having a first portion contacting the first attachment ball and a second portion;
a second attachment ball; and
a second wire (43) having a first portion contacting the second attachment ball and a second portion, wherein the second portion of the first wire is connected to the second portion of the second wire.
Regarding claim 2, figure 9 of Nishimura discloses lateral sidewalls of the second portions are bonded together.
Regarding claim 4, figure 9 of Nishimura discloses the first attachment ball is aligned with the second attachment ball (along a line that intersects both attachment balls).
Regarding claim 5, figure 9 of Nishimura discloses the first attachment ball is not aligned with the second attachment ball (along a horizontal line that runs through the first attachment ball).
Regarding claim 7, figure 9 of Nishimura discloses the first attachment ball is coupled to a first substrate.
Regarding claim 8, figure 9 of Nishimura discloses the second attachment ball is coupled to a second substrate.
Regarding claim 9, figure 9 of Nishimura discloses the first substrate is oriented face-to-face with respect to the second substrate.
Regarding claim 10, figure 9 of Nishimura discloses the first substrate is a die and wherein the second substrate is a package substrate.
Note: For claim 9, 41 is interpreted to read on the second wire instead of 43.
Regarding claim 11, figure 9 of Nishimura discloses the first substrate is a die and wherein the second substrate is a die.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura.
Regarding claims 3 and 6, Nishimura does not explicitly disclose the lengths of first wire and the second wires with respect to each other.
However, the first and second wires are inherently equal in length or they are not.  Furthermore, it would have been obvious to form the first and second wire to have lengths of equal or different lengths, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895